EXHIBIT 10.4

 

PROMISSORY NOTE

 

$417,762.00 Bartonville, Texas August 14th, 2013

 

FOR VALUE RECEIVED and WITHOUT GRACE, in the installments hereinafter provided,
the undersigned ("Maker") promises to pay to the order of GARY BRYANT ("Payee")
the sum of Four Hundred Seventeen Thousand Seven Hundred Sixty Two AND NO/100
($417,762.00).

 

Reference is here made to that certain Loan Agreement of even date between Maker
and Payee (as amended from time to time, the “Loan Agreement”). Capitalized
terms used but not defined herein shall have the same meanings as in the Loan
Agreement.

 

Except as provided in the immediately following sentence, interest shall accrue
under this Note at the rate of Eight Per Cent (8.0%) per annum. Should default
occur in the payment of this Note and Payee demand immediate payment of this
Note, the outstanding principal balance hereof shall bear interest at a rate
equal to twelve percent (12.0 %) per annum, calculated on the basis of a year
consisting of sixty-five (365) or three hundred sixty-six (366) days, as the
case may be, until paid in full.

 

It is the intention of Maker and Payee to comply strictly with all applicable
usury laws as in effect from time to time; and there is no intention to contract
for, nor shall there ever be collected, charged or received on this Note,
interest in excess of that which would accrue and be payable on the basis of the
Highest Lawful Rate. For purposes of Chapter 303 of the Texas Finance Code, as
amended, Maker agrees that the maximum rate to be charged shall be the "weekly
rate ceiling" as defined in said Chapter 303; provided that Payee may also rely
on alternative maximum rates of interest under other applicable laws, if
greater.

 

All payments of principal and interest are payable in lawful money of the United
States of America to Payee at its offices in Dallas, Dallas County, Texas as set
forth in the Loan Agreement.

 

Each payment of principal hereunder by Maker shall be recorded by Payee on its
books and, prior to any transfer of this Note, may be endorsed by Payee on a
schedule attached hereto or any continuation thereof or on any separate record
maintained by Payee. Failure to make any such notation or to attach a schedule
shall not affect any of Payee’s or Maker’s rights or obligations in respect of
the Loans evidenced by this Note or affect the validity of such transfer by
Payee of this Note.

 

If under any circumstances the aggregate amounts paid on this Note include
amounts which by Law are deemed interest and which would exceed the maximum
non-usurious amount of interest which could lawfully have been collected on this
Note, Maker stipulates that such payment and collection will have been and will
be deemed to have been the result of mathematical error on the part of both
Maker and Payee or the holder of this Note, and the party receiving such excess
payments shall promptly refund the amount of such excess (to the extent only of
such interest payments above the maximum non-usurious amount which could
lawfully have been collected and retained) upon discovery of such error by the
party receiving such payment or notice thereof from the party making such
payment.

 

1

 

 

 

The principal indebtedness evidenced by this Note shall be payable in accordance
with that certain amortization schedule which is attached to the Loan Agreement
as Exhibit “A”.

 

If default is made in the payment of this Note and it is placed in the hands of
an attorney for collection, or collected through probate or bankruptcy
proceedings, or if suit is brought on the same, Maker agrees to pay reasonable
attorneys' fees and other costs of collection.

 

Maker and any and all endorsers, guarantors and sureties severally waive notice
(including, without limitation, notice of intention to accelerate maturity
and/or notice of acceleration of maturity), demand, presentment for payment,
protest and the filing of suit hereon for the purpose of fixing liability and
consent that the time of payment hereof may be extended and re-extended from
time to time without notice to them or any of them. Maker acknowledges and
understands that under the Laws of the State of Texas, unless waived, Maker has
the right to notice of intent to accelerate the indebtedness evidenced by this
Note, the right to notice of the actual acceleration of the indebtedness
evidenced by this Note, and the right to presentment of this Note by demand for
payment. Maker acknowledges that it understands that it can waive these rights
and by Maker's execution of this Note it agrees to waive its right to notice of
intent to accelerate, its right to notice of acceleration, and its right to
presentment or other demand for payment.

 

Events of Default. The following shall each constitute an “Event of Default”
under this Note: (i) the failure to make any payment required hereunder within
five business days of Maker’s receipt of written notice of non-payment, or
(ii) any of the following events of bankruptcy or insolvency: (A) the Maker
shall file a voluntary bankruptcy or reorganization petition under the
provisions of the Federal Bankruptcy Act, any other bankruptcy or insolvency law
or any other similar statute applicable to the Maker (“Bankruptcy Laws”), (B)
the Maker shall consent to the filing of any bankruptcy or reorganization
petition against it under any Bankruptcy Law, (C) the Maker shall make an
assignment for the benefit of his creditors, (D) the Maker shall admit in
writing its inability to pay its debts generally as they become due, (E) the
Maker shall consent to the appointment of a receiver, trustee, or by the order
of a court of competent jurisdiction, a receiver, liquidator or trustee of the
Maker or of any substantial part of its property shall not have been discharged
within a period of sixty (60) days, (F) by decree of such a court, the Maker
shall be adjudicated bankrupt or insolvent or any substantial part of the
property of the Maker shall have been sequestered and such degree shall have
continued undischarged and unstayed for a period of sixty (60) days after the
entry thereof, or (G) an involuntary bankruptcy reorganization petition pursuant
to any Bankruptcy Law shall be filed against the Maker (and, in the case of any
such petition filed pursuant to any provision of a statute which requires the
approval of such petition by a court, shall be approved by such a court) and
shall not be dismissed within sixty (60) days after such filing.

 

2

 

 

Acceleration Upon Event of Default or Change in Control. Upon the occurrence of
an Event of Default specified in Section 5 above, the entire Principal Amount
and all Interest shall, at the option of Payee evidenced by a written notice to
Maker, become immediately due and payable, without further presentment, notice
or demand for payment.

 

Maker may at any time pay the full amount or any part of this Note without the
payment of any premium or fee.

 

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF
TEXAS.

 

This Note is secured by Security Documents that encumber Maker’s interest in
certain Collateral described in the Loan Agreement.

.

 

  WEST TEXAS RESOURCES, INC.             By: /s/ Stephen E. Jones       Stephen
E. Jones       President          

 

 

 

 

3

 

 

